HAYS, Circuit Judge
(concurring and dissenting):
I concur in affirming the conviction of Edmons, Rasheed and Hamp. I would also affirm the convictions of the other defendants.
In applying the exclusionary rule to the agents’ courtroom identifications, the majority greatly expands the scope and nature of that rule. Such an expansion is, I believe, unwise as a matter of *587policy, unwarranted under existing case law, and unnecessary on the facts of this case. “[T]he [exclusionary] rule is a needed, but grudgingly taken, medicament ; no more should be swallowed than is needed to combat the disease.” Amsterdam, Search, Seizure, and Section 2255: A Comment, 112 U.Pa.L.Rev. 378, 389 (1964).
Neither the majority nor defense counsel cites an instance wherein a courtroom identification based upon independent on the scene observation has been held subject to the exclusionary rule. I would not extend the rule to cover such identifications.
Since the identifications had an independent source,1 it is difficult to understand how they were tainted even if they had been the type of “evidence” to which the exclusionary rule is meant to apply. The illegal arrests did not provide the evidence which is excluded. While the opportunity to identify the four appellants would not have occurred but for the illegal arrests, the identifications themselves are derived from a distinguishable and independent source.
Not only does the majority expand the exclusionary rule to take in a new class of evidence but it apparently broadens the “remedial” nature of the rule. Without giving the government an opportunity to reassess its cases against the four appellants, the majority orders the indictment dismissed. While it may be that the government has no other evidence against the four, this court should not so assume. In effect the majority holds that if the police practice is offensive not only must tainted evidence be excluded but the defendants must be granted immunity from prosecution. This too is an unwarranted extension of the exclusionary rule.

. See, e. g., Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392, 40 S.Ct. 182, 64 L.Ed. 319 (1920).
“If knowledge of them [facts obtained illegally] is gained from an independent source they may be proved like any others. * * * ”